internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 7-plr-121614-00 date date re sec_29 request for a ruling credit for producing fuel from a nonconventional source legend p a b b1 b2 b3 b4 c1 c2 d date date date f g h i j k v w state x y z dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of p by its authorized representative requesting rulings under sec_29 and sec_702 of the internal_revenue_code plr-121614-00 facts the facts as represented by p and p’s authorized representative are as follows p is a limited_liability_company formed for the purpose of acquiring relocating and operating three separate facilities for the production of solid synthetic_fuel from coal pursuant to the transactions described below p has acquired and relocated two solid synthetic_fuel facilities facilities to the v and w sites p is classified as a partnership for federal_income_tax purposes the members of p are a b1 b2 b3 and b4 a holds a ownership_interest in p and is the managing member b1 b2 b3 and b4 hold an aggregate ownership_interest in p and are the non-managing members a and b are corporations that are wholly-owned subsidiaries of c1 c1 is engaged in a number of businesses directly and through affiliates including investments in the energy sector b1 b2 b3 and b4 are indirect wholly-owned subsidiaries of c2 on date b sold its non-managing ownership_interest in p to affiliated corporations b1 b2 b3 and b4 for cash d entered into separate construction contracts on date with general contracting firms to build the facilities the construction contracts were for synthetic_fuel production facilities for producing solid synthetic_fuel that was a qualified_fuel within the meaning of sec_29 p has provided an opinion of counsel that each of the construction contracts was a legal valid and binding obligation of d under applicable state laws prior to date in addition each of the construction contracts i provided for liquidated_damages of at least five percent of the contract_price ii included a description of the facility to be constructed iii provided for a completion date and iv provided for a maximum price p represents that each of the facilities was placed_in_service within the meaning of sec_29 before date as described in the ruling_request and subsequent correspondence from p’s authorized representative each facility consists of a high-speed mixer a ribbon blender and two pellet mills in the process by which synthetic_fuel is produced in the facilities coal feedstock and a chemical reagent are mixed in the high-speed mixer and transported by gravity feed to the ribbon blender the ribbon blender provides additional blending and then distributes the mixture to the two pellet mills for final processing and delivery to the finished product conveyor belt the coal-based synthetic_fuel originally produced in the facilities by d was not commercially viable as a result d began using different chemical reagents to produce more marketable synthetic fuels on date d sold the facilities to p for a fixed dollar amount_paid in full in cash at closing a and b the members of p when p acquired the facilities made capital contributions in cash to p in accordance with their ownership interests in an amount plr-121614-00 required to acquire and relocate the facilities the members of p have made and will continue to make periodic cash capital contributions to p to pay its operating costs in accordance with their respective ownership interests p has entered into a number of auxiliary agreements with third parties in connection with the relocation and operation of the facilities p contracted with f an affiliate of d to reassemble and install the facilities at the site of v and the site of w both located in state x v is owned by h and w is owned by i h and i are wholly-owned subsidiaries of g p has represented that following the relocation the fair_market_value of the original property of each facility is more than of the facility’s total fair_market_value the cost of the new property plus the value of the original property h and i have each granted a lease to p at the sites of v and w respectively to enable p to reassemble and operate one facility at each of the two sites under each of the lease agreements p agreed to pay h and i a fixed monthly rent and an additional rental amount based on the amount of synthetic_fuel sold to third parties p has entered into separate coal feedstock supply agreements with j for each facility if j fails to deliver the coal feedstock it is required to deliver to p p can purchase feedstock from other suppliers j is a limited_liability_company classified as a partnership that is engaged in the business of buying and selling coal and other fuels the partners of j are p and k a wholly-owned subsidiary of g k is the managing member and holds a y ownership_interest in j p is the non-managing member and holds a z ownership_interest in j p has entered into synthetic_fuel sales agreements with h and i for each facility under these agreements h and i have agreed to purchase a minimum amount of synthetic_fuel produced at the facilities from p each year if h or i does not purchase the synthetic_fuel it is obligated to purchase p can sell the synthetic_fuel to third parties p has represented that all sales of synthetic_fuel will be to unrelated persons p entered into an agreement with f for the operation and maintenance of the facilities f is subject_to the direction and control of p which has the sole authority to set production levels and make other strategic decisions f is paid a fixed fee with adjustment for inflation per ton of synthetic_fuel produced any capital costs associated with the facilities will be paid_by p and must be authorized by p p has entered into separate arrangements with suppliers of chemical reagents p has supplied a detailed description of the process employed at each facility p also has proposed that from time to time several alternative chemical reagents identified in p’s submissions may be used in the process as described the facilities and the process implemented in the facilities including the alternative chemical reagents meet the requirements of revproc_2001_34 i r b recognized experts in coal and chemical analysis have performed numerous tests on plr-121614-00 the fuel produced from coal feedstock using the process including the alternative chemical reagents that will be used at the facilities and have submitted multiple reports in which the experts conclude that significant chemical changes take place with the application of the process to the coal under the limited_liability_company agreement of p in general all items of income gain loss deduction and credit including the sec_29 credit of p are allocated and any distributions made in proportion to the members’ ownership interests to a to b1 to b2 to b3 and to b4 ruling requests sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations are relevant to the interpretation of the term under sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1 c ii of the income_tax regulations a synthetic_fuel is one that differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1 c i based on the representations of p and p’s authorized representative including the preponderance of p’s test results we agree that the fuel to be produced in each facility using the process and reagents described in p’s ruling_request and subsequent correspondence results in a significant chemical change to the coal transforming the coal feedstock into a solid synthetic_fuel from coal because p owns the facilities and because f on behalf of p operates and maintains the facilities we conclude that p will be entitled to the sec_29 credit for the production of the qualified_fuel from the facilities that is sold to an unrelated_person plr-121614-00 ruling_request sec_29 and f provide that sec_29 applies with respect to qualified_fuels that are produced in a facility placed_in_service after date and before date and which are sold before date sec_29 modifies sec_29 in the case of a facility producing qualified_fuels described in sec_29 sec_29 provides that for purposes of sec_29 a facility shall be treated as placed_in_service before date if the facility is placed_in_service before date pursuant to a binding written contract in effect before date sec_29 provides that if the facility is originally placed_in_service after date sec_29 shall be applied by substituting date for date a contract is binding only if it is enforceable under local law against a taxpayer and does not limit damages to a specified amount eg by use of a liquidated_damages provision a contract provision limiting damages to an amount equal to at least five percent of the total_contract_price for example should be treated as not limiting damages each of the construction contracts executed prior to date includes such essential features as a description of the facility to be constructed a completion date and a maximum price p provided opinions of counsel that each of the construction contracts is binding under the applicable state law each of the construction contracts also provides for liquidated_damages of at least five percent of the contract_price therefore we conclude that the facilities were constructed pursuant to a binding written contract for purposes of sec_29 ruling_request under sec_7701 the term taxpayer means any person subject_to any internal revenue tax sec_7701 provides that the term person includes an individual trust estate partnership_association company or corporation sec_702 provides that each partner determines the partner’s income_tax by taking into account separately the partner’s distributive_share of the partnership’s other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary under sec_1_702-1 the distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner’s interest in the partnership determined by taking into account all facts and circumstances if i the partnership_agreement does not provide for the partner’s distributive_share of income gain loss deduction or credit or item thereof or ii the plr-121614-00 allocation to a partner under the agreement of income gain loss deduction or credit or item thereof lacks substantial economic_effect under sec_1_704-1 allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners’ capital accounts thus these allocations cannot have economic_effect under sec_1 b ii b and the tax_credits and tax_credit recapture must be allocated in accordance with the partners’ interests in the partnership as of the time the tax_credit or tax_credit recapture arises if a partnership expenditure whether or not deductible that gives rise to a tax_credit in a partnership taxable_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for the year then the partners’ interests in the partnership regarding the credit or the cost giving rise to it are in the same proportion as the partners’ respective distributive shares of the loss or deduction and adjustments see sec_1_704-1 example identical principles apply in determining the partners’ interests in the partnership regarding tax_credits that arise from receipts of the partnership whether or not taxable based on the information submitted and the representations made we conclude that the sec_29 credit attributable to p both before and after its reconstitution may be passed through to and allocated to the members of p in accordance with each member’s interest in p when the credit arises for the sec_29 credit a member’s interest in p is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel we express no opinion however regarding how the members’ interests in p are determined ruling_request the sec_29 credit has always been a time sensitive credit in that eligibility for the credit is determined when facilities or wells producing qualified_fuels are placed_in_service and when the qualifying fuels are produced and sold to unrelated persons for example the sec_44d credit as originally enacted in the crude_oil windfall profit tax act of was generally available for the production and sale of alternative fuels after date and before date from facility placed_in_service after date and before date on property which first began production after date the sec_29 credit has been extended by congress four times the placed-in- service deadline and the period for claiming the sec_29 credit were extended in the technical_and_miscellaneous_revenue_act_of_1988 for placed_in_service omnibus budget reconciliation act of for placed_in_service and for the end of the credit_period energy policy act of for placed_in_service and for the end of the credit_period and small_business job protection act of date for placed_in_service plr-121614-00 it is clear from the legislative_history of sec_44d that congress intended the credit to apply to facilities placed_in_service after and that the placed-in-service deadline in sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed-in-service deadlines contained in sec_29 and sec_29 focus on the facility and not the owner of the facility the legislative_history of sec_44d clearly shows that congress wanted to encourage the production of new alternative fuels from facilities first placed_in_service after and not provide tax incentive for production capacity in service before sec_29 demonstrates that congress knows how to preclude transferees of facilities from claiming the sec_29 credit that provision provides that extension of the period for placing facilities in service after does not apply to any facility that produces coke or coke gas unless the original_use of the facility commences with the taxpayer accordingly the determination of whether a facility has satisfied the placed-in-service deadline under either sec_29 or sec_29 is made by reference to when the facility is first placed_in_service not when the facility is transferred or sold to a different taxpayer therefore if p’s facilities were placed_in_service prior to date within the meaning of sec_29 the sale of the facilities after date will not result in a new placed_in_service_date for the facilities for purposes of sec_29 for the new owner when property is placed_in_service is a factual determination and we express no opinion on when the facilities were placed_in_service ruling_request sec_708 provides that a partnership shall be considered as terminated if within a twelve-month period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_1_708-1 provides that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up sec_1_708-1 applies to terminations of partnerships under sec_708 occurring on or after date as discussed above the placed_in_service deadline in sec_29 and sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed-in-service deadlines contained in sec_29 and sec_29 focus on the facility and not the taxpayer owning the facility accordingly the determination of whether a facility has satisfied the placed-in-service plr-121614-00 deadline under sec_29 and sec_29 is made by reference to when the facility is first placed_in_service not when the facility is placed_in_service by a transferee taxpayer therefore we conclude that any termination of p under sec_708 arising from sales or exchanges of interests in p including the termination of p arising from the sale by b of its interest in p to b1 b2 b3 and b4 will not preclude the reconstituted partnership from claiming the sec_29 credit on the production and sale of synthetic_fuel to unrelated persons ruling_request to qualify for the sec_29 credit the facilities must be placed_in_service before date pursuant to a binding written contract in effect before date while sec_29 does not define placed_in_service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically assigned function sec_1_167_a_-11 and sec_1_46-3 of the income_tax regulations placed_in_service has consistently been construed as having the same meaning for purposes of the deduction for depreciation and the investment_tax_credit see revrul_76_256 1976_2_cb_46 revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility’s total value the cost of the new property plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situation consistent with the holding in revrul_94_31 for each of the facilities if the facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility to the v or w site or other location after date or replacement of parts of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property of the facility is more than percent of the facility’s total fair_market_value at the time of the relocation or replacement when property is placed_in_service is a factual determination and we express no opinion on when the facilities were placed_in_service conclusions accordingly based on the representations of p and p’s authorized representative we conclude as follows p both before and after its reconstitution with the use of the process and the chemical reagents will produce a qualified_fuel within the meaning of section plr-121614-00 c c both before and after its reconstitution the production of the qualified_fuel from each of the facilities will be attributable solely to p entitling p to the sec_29 credit for the production of qualified_fuel from each facility that is sold to an unrelated_person each of the contracts for the construction of the facilities constitutes a binding written contract in effect before date for purposes of sec_29 the sec_29 credit attributable to p may be passed through to and allocated among the members of p in accordance with the members’ interests in p when the credit arises for the sec_29 credit a member’s interest in p is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel if p’s facilities were placed_in_service prior to date within the meaning of sec_29 the sale of the facilities after date will not result in a new placed_in_service_date for the facilities for purposes of sec_29 for the new owner we express no opinion on when p’s facilities were placed_in_service any termination of p under sec_708 arising from sales or exchanges of interests in p including the termination of p arising from the sale by b of its interest in p to b1 b2 b3 and b4 will not preclude p as reconstituted from claiming the sec_29 credit on the production and sale of synthetic_fuel to unrelated persons and for each of the facilities if the facility was placed_in_service prior to july within the meaning of sec_29 the relocation of the facility to the v or w site or other location after date or replacement of parts of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property of the facility is more than of the facility’s total fair_market_value at the time of the relocation or replacement we express no opinion on when the facilities were placed_in_service except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above specifically we express no opinion on when p’s facilities were placed_in_service or how the partners’ interests in p are determined this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_2001_1 2001_1_irb_1 however when the criteria in section dollar_figure of revproc_2001_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances plr-121614-00 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to p’s authorized representative sincerely yours joseph h makurath senior technical reviewer branch office of assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
